Case 2:18-cr-20323-SFC-APP ECF No. 396 filed 09/11/20                  PageID.3414      Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 United States of America,

        Plaintiff,

 v.                                           Criminal Case No. 18-20323

 Ronald Clemmons,                             Sean F. Cox
                                              United States District Court Judge
       Defendant.
 _______________________/

                           OPINION & ORDER
        DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        In this criminal action, Defendant Ronald Clemmons (“Defendant”) was convicted of

 Conspiracy to Possess with Intent to Distribute Controlled Substances and was sentenced to 90

 months imprisonment. The matter is before the Court on Defendant’s Motion for Compassionate

 Release under 18 U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel

 coronavirus pandemic (“COVID-19”). This motion asks the Court to allow Defendant to serve

 the remainder of his sentence at home because he is concerned that he could contract the virus,

 and that he may be vulnerable to severe illness if he were to contract it because of his medical

 conditions. The Court concludes that a hearing is not warranted and orders that the motion will

 be decided based upon the briefs. As explained below, the Court shall DENY the motion

 because: 1) Defendant poses a danger to the community and thus his release would not be

 consistent with applicable policy statements issued by the Sentencing Commission; and 2)

 because the 18 U.S.C. § 3553(a) sentencing factors do not favor his release.

                                         BACKGROUND

        In this criminal case, Defendant pleaded guilty to Conspiracy to Possess with Intent to
Case 2:18-cr-20323-SFC-APP ECF No. 396 filed 09/11/20                 PageID.3415         Page 2 of 4




 Distribute Controlled Substances and was sentenced to 90 months imprisonment by this Court.

        Defendant began serving his sentence on September 4, 2019. Thus, Defendant has

 served less than a third of his sentence. Defendant is currently housed at FCI Elkton.

        Defendant is 49 years old. It is undisputed that Defendant has diabetes and hypertension.

 Defendant filed his Motion for Compassionate Release asserting that he is at risk of an adverse

 outcome if he were to contract the virus.

        The Government acknowledges that Defendant exhausted his administrative remedies but

 opposes the motion on the merits.

                                             ANALYSIS

        Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

 §3582(c)(1)(A) and asks this Court to allow him to serve the remainder of his sentence in home

 confinement.

        Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

 determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

 making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

 3553(a) and decide if a sentence reduction would be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

 “applicable policy statement” with which the Court must comply when considering Defendant’s

 request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

 defendant must “not [be] a danger to the safety of any other person or to the community” under

 18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and


                                                 2
Case 2:18-cr-20323-SFC-APP ECF No. 396 filed 09/11/20                  PageID.3416       Page 3 of 4




 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

 Defendant,” “Family Circumstances,” and “Other Reasons.”

        In sum, a defendant seeking compassionate release must present extraordinary and

 compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

 be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

 § 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

 Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

 (E.D. Mich. May 15, 2020).

        Here, it is undisputed that Defendant has diabetes and hypertension. The Government

 acknowledges that given the heightened risk that COVID poses to someone with those

 conditions, Defendant has satisfied the first eligibility threshold for compassionate release during

 this pandemic.

        But the Government persuasively argues that Defendant is ineligible for compassionate

 release because he is a danger to the community. Section 1B1.13(2) permits release only if a

 “defendant is not a danger to the safety of any other person or to the community, as provided in

 18 U.S.C. § 3142(g).” The record does not support such a finding in this case, where

 Defendant’s conviction in this case stemmed from his role in a large-scale drug trafficking

 operation, and where Defendant has a history of drug convictions and also includes violence.

        The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

 the offense, promoting respect for the law, and providing just punishment also weigh against

 Defendant’s request for compassionate release. Defendant’s criminal conduct was serious, as he

 was involved in a large-scale drug trafficking operation. And allowing Defendant to be released


                                                  3
Case 2:18-cr-20323-SFC-APP ECF No. 396 filed 09/11/20                  PageID.3417      Page 4 of 4




 after serving less than a third of his sentence would not promote respect for the law or proper

 deterrence, provide just punishment, and avoid unwanted sentencing disparities. This Court

 concludes that Defendant is not an appropriate candidate for the extraordinary remedy of

 compassionate release.


                                   CONCLUSION & ORDER

        For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

 Compassionate Release is DENIED.

        IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

 Dated: September 11, 2020




                                                  4
